COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Coleman
Argued at Richmond, Virginia


JAQUANE ANTRE HINES
                                           MEMORANDUM OPINION * BY
v.   Record No. 2557-00-2                JUDGE ROSEMARIE ANNUNZIATA
                                              FEBRUARY 26, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                      Thomas V. Warren, Judge

           (William R. Blandford, Jr.; Blandford,
           Carrico & Newlon, P.C., on brief), for
           appellant. Appellant submitting on brief.

           Jennifer R. Franklin, Assistant Attorney
           General (Randolph A. Beales, Attorney
           General, on brief), for appellee.


     Jaquane Antre Hines was convicted by a jury for unlawfully

and feloniously entering or attempting to enter a vending

machine, in violation of Code § 18.2-153, and petit larceny of

the coins, in violation of Code § 18.2-96.    Hines claims on

appeal that the evidence is insufficient to sustain his

convictions beyond a reasonable doubt.    For the reasons that

follow, we affirm.

     We state the evidence and reasonable inferences that may be

drawn in the light most favorable to the party prevailing below,


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the Commonwealth.     Cooper v. Commonwealth, 31 Va. App. 643, 646,

525 S.E.2d 72, 73 (2000).    At approximately 3:33 a.m. on January

21, 2000, Deputy Randy Reynolds of the Powhatan Sheriff's

Department noticed a "grey older model Volvo" parked near the

vending machines at the Academy Road Exxon station during his

patrol.   He also noticed a black, heavy-set male with bushy hair

returning to the car from the vending machines.      Reynolds

circled his car back to the Exxon, but the Volvo was already on

the road by the time Reynolds returned to the scene.

     Reynolds followed the Volvo to obtain the license plate

number and identify its owner.    He found the owner to be

appellant's mother, Phyllis Hines.       Towanda Williams, Hines'

witness, testified that Hines had had possession of his mother's

car for the past month.

     Reynolds then went back to the Exxon station.       He

discovered that the soda machine on the right sustained damage

and that the money box had been removed.      He also discovered two

locks in the trash.    When Reynolds had purchased a soda for

himself from one of the machines an hour earlier, before he

noticed the Volvo, he had seen no damage to either of the soda

machines.   Accordingly, Reynolds issued a "Be On the Lookout,"

or BOL, for the Hines' Volvo.

     Later that morning, the owner of Academy Road Exxon arrived

to open the gas station for business and discovered the thefts.

He noticed that both drink machines had been broken into and

                                 - 2 -
that the coin boxes had been removed.    They had contained money

from a few days of business.   The locks had been broken off from

the T-type handle and the plates that cover the handle.      He

testified that if the machines had been broken into on an

earlier occasion, he would have noticed because the money placed

into it to purchase the drinks would have fallen out.

     The Volvo was spotted later that day in southside Richmond.

Upon investigation, Powhatan Deputy John Mattox noted that it

was grey and carried North Carolina tags.   When the car was

being driven from its Richmond location, Mattox made a traffic

stop and found Hines, a passenger in the car, and Williams, his

girlfriend, driving it.   Two crowbars, a pair of channel lock

pliers, a coin box, three locks and a Christmas present bag

filled with nickels, dimes, and quarters, totaling approximately

$500 were found in the vehicle.    The station owner was able to

identify two of the three locks found in Hines' car as similar

to those that were on his vending machines.   He also identified

a coin box found in Hines' car as the same type used in his

machines.

     In cases where the sufficiency of the evidence is

challenged on appeal, "[w]e view the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible from the evidence."    Cooper, 31 Va.

App. at 646, 525 S.E.2d at 73.    The appellate court must

"discard the evidence of the accused in conflict with that of

                                 - 3 -
the Commonwealth, and regard as true all the credible evidence

favorable to the Commonwealth and all fair inferences that may

be drawn" from the credible evidence.       Watkins v. Commonwealth,

26 Va. App. 335, 348, 494 S.E.2d 859, 866 (1998).      Accordingly,

we will not disturb the decision of the trial court unless it is

plainly wrong or without evidentiary support.       McGee v.

Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d 259, 261

(1997) (en banc).       "If there is evidence to support the

conviction," this Court will not substitute its judgment for

that of the trier of fact, even were our opinion to differ.

Commonwealth v. Presley, 256 Va. 465, 466, 507 S.E.2d 72, 72

(1998).

        Hines claims that the trial court erred by "fail[ing] to

give due weight to the testimony of the Appellant and his

witnesses that someone else may have come to Powhatan during the

early hours of January 21, 2000 . . . ." 1     We disagree.

        The credibility of the witnesses and the weight of the

evidence are matters to be determined solely by the trier of

fact.       Swanson v. Commonwealth, 8 Va. App. 376, 378-79, 382


        1
       Hines testified that the tools found in the Volvo "came
with the car" and were used to fix the other car they had.
Hines and Williams, his witness, both stated that the coin box
was found at a car wash in Midlothian and that Williams was
going to use it as a makeshift mailbox. The coins, they
explained, were those they had saved, after they sorted out the
pennies, and which they were taking to Ukrops to exchange for
bills. Neither Hines nor the codefendant could explain why the
Volvo was seen in Powhatan the night someone broke into the
vending machines.

                                   - 4 -
S.E.2d 258, 259 (1989).   Hence, the trier of fact is not

required to believe all aspects of a witness' statement or

testimony.   Rather, it may reject that which it finds

implausible, and accept other parts that it finds believable.

Durham v. Commonwealth, 214 Va. 166, 169, 198 S.E.2d 603, 606

(1973).   Furthermore, a defendant's exculpatory account may be

treated, by inference, as an attempt to conceal guilt.       See

Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d

233, 235 (1998).   In this case, the trier of fact did not credit

the testimony of the appellant and his witnesses, and based its

determination of guilt on the circumstantial evidence presented.

See Feigley v. Commonwealth, 16 Va. App. 717, 724, 432 S.E.2d

520, 525 (1993) ("The fact finder resolves all conflicts in the

evidence.").

     Hines also claims that the evidence presented by the

Commonwealth requires conjecture and suspicion to conclude that

Hines was the same individual observed by Deputy Reynolds at the

Exxon.    However, we find that the circumstantial evidence in

this case amply supports the jury's finding that Hines was the

criminal agent beyond a reasonable doubt.    See McNair v.

Commonwealth, 31 Va. App. 76, 86, 521 S.E.2d 303, 308 (1999)

("Circumstantial evidence is sufficient to prove guilt beyond a

reasonable doubt so long as 'all necessary circumstances

proved . . . exclude every reasonable hypothesis of innocence.'"

(quoting Bishop v. Commonwealth, 227 Va. 164, 169, 313 S.E.2d

                                - 5 -
390, 393 (1984))).   The evidence at trial proved that the car

driven by Hines was at the Exxon station at the time the crime

was committed.   The car contained locks similar to those used by

the owner of the machines, a coin box similar to the ones used

for the machines, a pair of channel lock pliers, two crowbars,

and $500 in coins, without pennies.    Furthermore, the jury

discredited the story of Hines and his girlfriend that they were

at home all night with a close friend.    See Durham, 214 Va. at

169, 198 S.E.2d at 606.   Thus, the jury had sufficient evidence

to find Hines guilty of the two charges beyond a reasonable

doubt.   Accordingly, we affirm his convictions.



                                                          Affirmed.




                               - 6 -